To quash a writ of attachment because signed by Marguerite E. Burr, who, under the constitution, is ineligible to the office of deputy county clerk.
Denied June 13, 1890.
Opinion filed October 6, 1891, holding that the office of county clerk is wholly ministerial, and when the law provides that a ministerial officer may appoint a deputy, for whose acts he and his sureties are responsible, and does not limit or restrict him as to whom he appoints, his choice is not confined to any race, sex, color or age.